

115 HR 5382 IH: Marjory Stoneman Douglas High School Family Support Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5382IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Curbelo of Florida (for himself, Mr. Deutch, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo accelerate the income tax benefits for charitable cash contributions for the relief of the
			 families of the slain or injured victims of the Marjory Stoneman Douglas
			 High School shooting, and for other purposes.
	
 1.Short titleThis Act may be cited as the Marjory Stoneman Douglas High School Family Support Act of 2018. 2.Special rules for charitable cash contributions for the relief of the families of the slain or injured victims of the Marjory Stoneman Douglas High School shooting (a)Qualified ContributionFor purposes of this section, a qualified contribution is a cash contribution made for the relief of the spouses, dependents, or guardians of the slain or injured victims of the Marjory Stoneman Douglas High School shooting that occurred on February 14, 2018, for which a charitable contribution deduction is allowable under section 170 of the Internal Revenue Code of 1986.
 (b)Acceleration of income tax benefitsFor purposes of section 170 of the Internal Revenue Code of 1986, a taxpayer may treat any qualified contribution made on after February 13, 2018, and before April 18, 2018, as if such contribution was made on December 31, 2017, and not in 2018.
 (c)RecordkeepingIn the case of a qualified contribution, a telephone bill showing the name of the donee organization, the date of the contribution, and the amount of the contribution shall be treated as meeting the recordkeeping requirements of section 170(f)(17) of the Internal Revenue Code of 1986.
 (d)Clarification that contribution will not fail To qualify as a charitable contributionA cash contribution made for the relief of the spouses, dependents, or guardians of the slain or injured victims of the Marjory Stoneman Douglas High School shooting that occurred on February 14, 2018, shall not fail to be treated as a charitable contribution for purposes of section 170 of the Internal Revenue Code of 1986 and subsection (a) of this section merely because such contribution is for the exclusive benefit of such spouses, dependents, or guardians. The preceding sentence shall apply to contributions made on or after February 14, 2018.
 (e)Clarification that payments by charitable organizations to families treated as exempt paymentsFor purposes of the Internal Revenue Code of 1986, payments made on or after February 14, 2018, and on or before October 15, 2018, to the spouse, any dependent (as defined in section 152 of such Code), or any guardian of the slain or injured victims of the Marjory Stoneman Douglas High School shooting that occurred on February 14, 2018, by an organization which (determined without regard to any such payments) would be an organization exempt from tax under section 501(a) of such Code shall—
 (1)be treated as related to the purpose or function constituting the basis for such organization’s exemption under such section; and
 (2)shall not be treated as inuring to the benefit of any private individual, if such payments are made in good faith using a reasonable and objective formula which is consistently applied with respect to such victims.